Case 3:19-cv-00094-MMH-JBT Document 1 Filed 01/22/19 Page 1 of 9 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

 LORETTA COBLENTZ,

        Plaintiff,

 -VS-
                                                     CASE NO.:
 NAVIENT SOLUTIONS, LLC,

        Defendant.
                                         /

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, LORETTA COBLENTZ (hereinafter “Plaintiff”), sues Defendant,

 NAVIENT SOLUTIONS, LLC (hereinafter “Defendant”), and alleges the following:

                                       INTRODUCTION

         1.      This is an action alleging violations of the Telephone Consumer Protection

 Act, 47 U.S.C. § 227 et seq. (“TCPA”) and the Florida Consumer Collections Practices

 Act, Fla. Stat. § 559.55 eq seq. (“FCCPA”).

         2.          In describing the importance of the TCPA, Senator Hollings, the TCPA’s

 sponsor, said “I echo Supreme Court Justice Louis Brandeis, who wrote 100 years ago

 that ‘the right to be left alone is the most comprehensive of rights and the one most

 valued by civilized man.’” 137 Cong. Rec. 30.821 (1991).

         3.      As the Seventh Circuit Court of Appeals wrote: “No one can deny the

 legitimacy of the state’s goal: preventing the phone (at home or in one’s pocket) from

 frequently ringing with unwanted calls. Every call uses some of the phone owner’s time




                                                1
Case 3:19-cv-00094-MMH-JBT Document 1 Filed 01/22/19 Page 2 of 9 PageID 2




 and mental energy, both of which are precious.” Patriotic Veterans v. Zoeller, 845 F.3d

 303, 305-306 (7th Cir. 2017).

                                 JURISDICTION AND VENUE

         4.      Jurisdiction and venue for purposes of this action are appropriate and

 conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves

 violations of the TCPA.

         5.      Subject matter jurisdiction, federal question jurisdiction, for purposes of

 this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the

 district courts shall have original jurisdiction of all civil actions arising under the

 Constitution, laws, or treaties of the United States; and this action involves violations of

 47 U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)

 and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014)

         6.      The alleged violations described herein occurred in Duval County,

 Florida. Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2)

 as it is the judicial district in which a substantial part of the events or omissions giving

 rise to this action occurred.

                                    FACTUAL ALLEGATIONS

         7.      Plaintiff is a natural person, and citizen of the State of Florida, residing in

 Duval County, Florida.

         8.      Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8).

         9.      Plaintiff is an “alleged debtor.”




                                                2
Case 3:19-cv-00094-MMH-JBT Document 1 Filed 01/22/19 Page 3 of 9 PageID 3




         10.       Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

 F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th

 Cir. 2014).

         11.       Defendant is a corporation with its principal place of business located at

 2001 Edmund Halley Drive, Reston, Virginia 20191, and which conducts business in the

 State of Florida through its registered agent, Corporation Service Company, located at

 1201 Hays Street, Tallahassee, Florida 32301.

         12.       The debt that is the subject matter of this Complaint is a “consumer debt”

 as defined by Florida Statute §559.55(6) as it pertains to a student loan.

         13.       Defendant is a “creditor” as defined in Florida Statute §559.55(5).

         14.       Defendant has called Plaintiff on Plaintiff’s cellular telephone hundreds of

 times in an attempt to collect a debt.

         15.       Defendant attempted to collect an alleged debt from Plaintiff by this

 campaign of telephone calls.

         16.       The calls that the Defendant made to Plaintiff’s cellular telephone number

 were made using an “automatic telephone dialing system” which has the capacity to store

 or produce telephone numbers to be called, using a random or sequential number

 generator (including but not limited to a predictive dialer) or an artificial or pre-recorded

 voice; and to dial such numbers as specified by 47 U.S.C § 227(a)(1) (hereinafter “auto-

 dialer calls”).

         17.       Plaintiff will testify that she knew it was an auto-dialer because of the vast

 number of calls she received, because she heard a brief pause before being connected to



                                                 3
Case 3:19-cv-00094-MMH-JBT Document 1 Filed 01/22/19 Page 4 of 9 PageID 4




 an agent, and also because she always spoke to a different agent when she answered calls

 from Defendant.

         18.   Furthermore, Defendant left voicemail messages on Plaintiff’s cellular

 telephone, each of which contained the same exact pre-recorded message.

         19.   Plaintiff believes the calls were made using equipment which has the

 capacity to store numbers to be called and to dial such numbers automatically without

 human intervention.

         20.   Plaintiff also received text messages from Defendant.

         21.   The automated calls from Defendant are initiated from phone numbers

 including, but not limited to: 888-272-5543; when that number is dialed, an artificial

 voice answers and identifies the number as belonging to Defendant.

         22.   Plaintiff is the subscriber, regular user and carrier of the cellular telephone

 number (904) ***-1955 and was the called party and recipient of Defendant’s calls.

         23.   Defendant placed hundreds of automated calls to Plaintiff’s cellular

 telephone number (904) ***-1955 in an attempt to collect a debt associated with a student

 loan.

         24.   On at least three occasions over the last year, Plaintiff specifically told

 Defendant to stop calling her on her aforementioned cellular telephone.

         25.   In early 2018, Plaintiff communicated with Defendant from her cellular

 telephone number and instructed Defendant’s agent to “stop calling” as Plaintiff could

 not “afford to pay” and would not be able to “make a payment” so there was “no point in




                                              4
Case 3:19-cv-00094-MMH-JBT Document 1 Filed 01/22/19 Page 5 of 9 PageID 5




 calling” Plaintiff. However, the Defendant continued to call Plaintiff at a rate of up to

 four (4) calls per day.

         26.     Later, in mid-2018, Plaintiff spoke to another agent of Defendant and

 again demanded that the unwanted calls stop. Plaintiff further advised Defendant that she

 could not afford to pay and there was no point in Defendant hounding her with calls.

 However, Defendant continued to call Plaintiff at a rate of up to four (4) calls per day.

         27.     In January of 2019, Plaintiff again demanded that Defendant stop calling.

 At that time, Plaintiff again advised Defendant that she cannot afford to pay and that

 there was no point in constantly calling her. Since that time, Plaintiff has received over a

 dozen unwanted calls from Defendant.

         28.     No matter how many times Plaintiff has advised Defendant that she is

 unable to pay and that she wants the calls to stop, Defendant has continued to call

 Plaintiff on her cellular telephone on back-to-back days, multiple days per week, up to

 four times per day in a clear effort to harass Plaintiff.

         29.     Defendant has a corporate policy to use an automatic telephone dialing

 system or a pre-recorded or artificial voice to individuals just as it did to Plaintiff’s

 cellular telephone in this case.

         30.     Defendant has a corporate policy to harass and abuse individuals despite

 actual knowledge the called parties do not wish to be called.

         31.     Not a single call placed by Defendant to Plaintiff was placed for

 “emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).




                                                5
Case 3:19-cv-00094-MMH-JBT Document 1 Filed 01/22/19 Page 6 of 9 PageID 6




         32.    Defendant willfully and/or knowingly violated the TCPA with respect to

 Plaintiff.

         33.    From each and every call placed without consent by Defendant to

 Plaintiff’s cellular telephone, Plaintiff suffered the injury of invasion of privacy and the

 intrusion upon her right of seclusion.

         34.    From each and every call without express consent placed by Defendant to

 Plaintiff’s cellular telephone, Plaintiff suffered the injury of occupation of her cellular

 telephone line and cellular telephone by unwelcome calls, making the cellular telephone

 unavailable for legitimate callers or outgoing calls while the cellular telephone was

 ringing from Defendant’s calls.

         35.    From each and every call placed without express consent by Defendant to

 Plaintiff’s cellular telephone, Plaintiff suffered the injury of unnecessary expenditure of

 her time. For calls she answered, the time she spent on the call was unnecessary as she

 repeatedly asked for the calls to stop. Even for unanswered calls, Plaintiff had to waste

 time to unlock the cellular telephone and deal with missed call notifications and call logs

 that reflected the unwanted calls. This also impaired the usefulness of these features of

 Plaintiff’s cellular telephone, which are designed to inform the user of important missed

 communications.

         36.    Each and every call placed without express consent by Defendant to

 Plaintiff’s cellular telephone resulted in the injury of a trespass to Plaintiff’s chattel,

 namely her cellular telephone and her cellular telephone services.




                                              6
Case 3:19-cv-00094-MMH-JBT Document 1 Filed 01/22/19 Page 7 of 9 PageID 7




         37.      The unwanted and harassing calls from Defendant caused Plaintiff to

 suffer increased anxiety, increased depression, stress, anger, sadness, and frustration.

         38.      Plaintiff takes care of her elderly father and the harassing phone calls from

 Defendant distracted Plaintiff from her responsibilities with her family.

         39.      Plaintiff has made it clear to Defendant that she does not wish to be called,

 and that there is no way for her to afford to pay the Defendant, so Defendant should stop

 calling her. However, Defendant continues to call and harass the Plaintiff at a rate of up

 to four calls per day, on back-to-back days, in an obvious effort to harass and intimidate

 the Plaintiff.

                                           COUNT I
                                    (Violation of the TCPA)

         40.      Plaintiff fully incorporates and re-alleges paragraphs one (1) through

 thirty-nine (39) as if fully set forth herein.

         41.      Defendant willfully violated the TCPA with respect to Plaintiff,

 specifically for each of the auto-dialer calls made to Plaintiff’s cellular telephone after

 Plaintiff notified Defendant that she wished for the calls to stop.

         42.      Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s

 cellular telephone using an automatic telephone dialing system or pre-recorded or

 artificial voice without Plaintiff’s prior express consent in violation of federal law,

 including 47 U.S.C § 227(b)(1)(A)(iii).

         WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

 triable and judgment against Navient Solutions, LLC, for statutory damages, actual




                                                  7
Case 3:19-cv-00094-MMH-JBT Document 1 Filed 01/22/19 Page 8 of 9 PageID 8




 damages, treble damages, enjoinder from further violations of these parts and any other

 such relief the court may deem just and proper.

                                           COUNT II
                                   (Violation of the FCCPA)

         43.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through

 thirty-nine (39) as if fully set forth herein.

         44.     At all times relevant to this action is subject to and must abide by the laws

 of the State of Florida, including Florida Statute § 559.72.

         45.     Defendant has violated Florida Statute § 559.72(7) by willfully

 communicating with the debtor or any member of his or her family with such frequency

 as can reasonably be expected to harass the debtor or his or her family.

         46.     Defendant’s actions have directly and proximately resulted in Plaintiff’s

 prior and continuous sustaining of damages as described by Florida Statute § 559.77.

         WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

 triable and judgment against Navient Solutions, LLC, for statutory damages, punitive

 damages, actual damages, costs, interest, attorney fees, enjoinder from further violations

 of these parts and any other such relief the court may deem just and proper.




                                                  8
Case 3:19-cv-00094-MMH-JBT Document 1 Filed 01/22/19 Page 9 of 9 PageID 9




                                    Respectfully submitted,



                                        /s/Frank H. Kerney, III, Esquire
                                        Frank H. Kerney, III, Esquire
                                        Florida Bar #: 88672
                                        Morgan & Morgan, Tampa, P.A.
                                        One Tampa City Center
                                        201 North Franklin Street, 7th Floor
                                        Tampa, FL 33602
                                        Telephone: (813) 223-5505
                                        Facsimile: (813) 223-5402
                                        fkerney@forthepeople.com
                                        snazario@forthepeople.com
                                        Counsel for Plaintiff




                                    9
